     Case 18-30231-JKS         Doc 35     Filed 12/17/18 Entered 12/17/18 19:57:02                Desc Main
                                          Document Page 1 of 2

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
Marie-Ann Greenberg MAG-1284
Chapter 13 Standing Trustee
                                                                                Order Filed on December 17,
30 TWO BRIDGES ROAD                                                            2018 by Clerk U.S. Bankruptcy
SUITE 330                                                                       Court District of New Jersey

FAIRFIELD, NJ 07004-1550
973-227-2840

                                                           Case No.: 18-30231 JKS
IN RE:
  FORTUNATO AGUIRRE                                        Hearing Date: 12/13/2018
  ANGELA HUESTIPA
                                                           Judge: JOHN K. SHERWOOD


                                                           Debtor is Entitled To Discharge

                                        ORDER CONFIRMING PLAN

  The relief set forth on the following pages, numbered 2 through 2 is hereby ORDERED.




       DATED: December 17,
       2018
        Case 18-30231-JKS           Doc 35     Filed 12/17/18 Entered 12/17/18 19:57:02                 Desc Main
 Debtor(s): FORTUNATO AGUIRRE                  Document Page 2 of 2
            ANGELA HUESTIPA
 Case No.: 18-30231 JKS
 Caption of Order:      ORDER CONFIRMING PLAN

        The Plan of the Debtor having been proposed to creditors, and hearing having been held on the Confirmation
of such Plan, and it appearing that the applicable provisions of the Bankruptcy Code have been complied with ; and for
good cause shown, it is
    ORDERED, that the plan of the above named Debtor dated 10/24/2018, or as amended at the confirmation
    hearing is hereby confirmed. The Standing Trustee shall make payments in accordance with 11 U.S.C. § 1326
    with funds received from the Debtor; and it is further
    ORDERED, that to the extent that the Debtor’s plan contains motions to avoid judicial liens under 11 U .S.C.
    Section 522(f) and/or to avoid liens and reclassify claims in whole or in part, such motions are hereby granted,
    except as specified herein:
    ORDERED, that commencing 11/1/2018, the Debtor shall pay the Standing Trustee
        the sum of $75.00 for a period of 1 month(s), and then
        the sum of $350.00 for a period of 59 month(s), which payments shall include commission and expenses of
        the Standing Trustee in accordance with 28 U.S.C. § 586. The unsecured creditors shall receive on a pro rata
        basis, the balance remaining from the payments set forth in this paragraph, after payment of all
        administrative, priority & secured claims (i.e., Pot Plan); and it is further
    ORDERED, that mortgage arrears are to be paid outside the plan through Loan Modification ; and it is further

    ORDERED, that Debtor must complete Loan Modification on 47A 64th Street property by 2 /15/19 or as
    extended through the Court’s Loss Mitigation Program. If loan modification is not completed, the case will be
    dismissed upon certification of the Standing Trustee with 14 days notice to debtor (s) and debtor’s attorney; and
    it is further
    ORDERED, that Debtor must complete Loan Modification on 130 63rd Street property by 2 /15/19 or as
    extended through the Court’s Loss Mitigation Program. If loan modification is not completed, the case will be
    dismissed upon certification of the Standing Trustee with 14 days notice to debtor (s) and debtor’s attorney; and
    it is further
    ORDERED, that upon completion of the plan, affected secured creditors shall take all steps necessary to remove
    of record any lien or portion of any discharged; and it is further

     ORDERED, that upon expiration of the Deadline to File a Proof of Claim, the Chapter 13 Standing Trustee may
     submit an Amended Order Confirming Plan upon notice to the Debtor , Debtor's attorney and any other party
     filing a Notice of Appearance.
